Citation Nr: 0411852	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee and leg disorder.  

2.  Entitlement to service connection for a claimed left knee 
and leg disorder.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
July 1968 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 and June 2002 RO rating 
decisions.  

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.)  



REMAND

The veteran is seeking service connection for bilateral knee 
and leg conditions.  He essentially contends that he injured 
his right knee, in September 1970, while walking up stairs.  
The veteran also alleges that his right knee condition, 
through abnormal wear and tare, caused damage to his left 
knee and leg.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

Under this law, VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

The assistance provided by the VA will also include making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  

A September 1970 service medical record shows the veteran was 
treated for complaints of acute numbness and weakness of the 
right knee.  The examiner noted a diagnosis of conversion 
reaction.  

The Board notes that, in an April 2000 private medical 
report, the examiner found the veteran to have crepitation of 
both knee joints.  

A May 2000 private medical report states that the veteran has 
degenerative joint disorder and is in chronic pain.  The 
report did not specify which joints are affected by this 
condition.  

However, it should be noted that a May 2000 VA medical record 
shows the veteran is currently suffering from degenerative 
joint disease of the cervical spine and lumbosacral spine.  

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before the 
veteran's claims can be adjudicated and remands the case for 
further development.  

The Board notes that the veteran was not afforded a VA 
medical examination.  Citing the VCAA, the veteran requested 
a VA examination in his VA form 9.  

Given the veteran's medical history, the Board agrees that a 
VA examination is warranted in order to determine the nature 
and etiology of his bilateral knee and leg disorder.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA treatment records 
are obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.) which 
have treated him for his bilateral knee 
and leg conditions.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should arrange for the veteran 
to undergo a VA examination with an 
orthopedist for the purpose of 
determining the nature and etiology of 
his bilateral knee and leg conditions.  
All necessary tests and studies should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examiner should conduct 
a thorough examination of the veteran's 
lower extremities and provide a diagnosis 
of any pathology found.  As to any 
disability found, the examiner should 
offer an opinion as to whether that 
disability is related to disease or 
injury in the veteran's military service.  
The examiner must explain the rationale 
for any opinion given.  

3.  Following the completion of the 
requested development, the RO should 
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the 
Board of the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


